Citation Nr: 1144003	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cancer of the tongue.  

(The issue of entitlement to waiver of the recovery of an overpayment of $16,878.00 is addressed in a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969, to include service in the Republic of Veteran from November 9, 1967, to July 28, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A Veteran may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2011).  In light of Brokowski, Clemons, and the Veteran's statements clarifying that it was always his intent that his cancer of the tongue claim included cancers of the pharynx and larynx, upon reopening the claim, the Board will accordingly recharacterize his claim. 

Given the procedural posture of the Veteran's claim, the Board must initially address the threshold question of whether new and material evidence has been received since the last final determination on this matter but, as discussed below, he maintains that there is clear and unmistakable error (CUE) in this determination.  The Board emphasizes that the determination below is limited to the Veteran's entitlement to underlying benefit and reflects no Board determination of fact as to the propriety of the last final determination or the proper effective date for the benefit granted herein.  Thus, the claims are not inextricably intertwined and there is no prejudice to the Veteran in presently adjudicating his claim on appeal, which is completely granted below.  See Canady v. Nicholson, 22 Vet. App. 393 (2006).  

In an April 2006 submission, the Veteran asserts that there was CUE in the July 2002 rating action, denying service connection for cancer of the tongue.  He maintains that what was characterized as a cancer of the tongue included diagnosed cancer of the larynx, a presumptively service connected condition.  Nonetheless, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  Accordingly, the Board refers the Veteran's claim to the AOJ for adjudication in the first instance.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO notified the Veteran of the July 2002 rating action, denying his service connection claim for tongue cancer, and of his appellate rights; however, he did not appeal the determination and the rating action became final.  

2.  Evidence added to the record since the July 2002 rating action, denying service connection for tongue cancer, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises the possibility of substantiating the claim.

3.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having cancer of the larynx.

4.  The medical evidence shows that the Veteran's cancer of the larynx is compensably disabling.

5.  Resolving all reasonable doubt in his favor, the Veteran's cancer of the pharynx and tongue are related to military service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the July 2002 rating decision, denying service connection for cancer of the tongue, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Service connection for cancers of the larynx, pharynx and tongue is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's service connection claim.  As this represents a full grant, no discussion of VA's duty to notify and assist is necessary.

New and Material Claim

The Board notes that the September 2006 RO decision denied the claim on the merits, without explicitly addressing whether new and material evidence sufficient to reopen the claim had been received.  Irrespective of any action the RO may have taken, the preliminary question of whether previously denied claims should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's initial service connection claim for tongue cancer, in a July 2002 rating action.  At this time, service and post-service treatment records, a May 2002 VA examination report, a statement from the Veteran's spouse and statements from the Veteran's were of record.  However, the RO concluded there was no evidence the claimed condition was incurred in or cause by military service, to include herbicide exposure.  The Veteran was notified of the denial and of his appellate rights, but did not appeal the determination; therefore, the rating became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The July 2002 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen this claim, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the July 2002 rating decision, including numerous treatment records generated after the decision, lay statements submitted on the Veteran's behalf and additional statements from the Veteran.  Significantly, an October 2011 VA Health Administration (VHA) expert medical opinion reports that the Veteran's initial diagnosis of cancer in May 2000 included the epiglottis and by definition this is laryngeal cancer; moreover, VA expert states that the aforementioned cancer, as well as those of the tongue and pharynx, are know to be related to herbicide exposure.  In essence, the evidence added to the record relates to a previously unestablished necessary element of the Veteran's claim and the Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Thus, the service connection claim is reopened.  





Service Connection Claim

The Veteran presently seeks service connection for cancers of the tongue, pharynx and larynx.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

VA may also grant service connection on the basis of presumed herbicide exposure for a finite list of diseases, including cancer of the lung, larynx and trachea.  See 38 C.F.R. § 3.309(e), when the service requirements of 38 C.F.R. § 3.307(a)(6) are satisfied.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As an initial matter, it is noted that the Veteran's military records confirm his active military service in the Republic of Vietnam, within the period outlined in 38 C.F.R. § 3.307(a)(6)(iii).  As such, in the absence of affirmative evidence to the contrary, it is presumed that the Veteran was indeed exposed to an herbicide agent, such as Agent Orange.  Id.  Accordingly, the Veteran is entitled to have his service connection claim evaluated under the presumptive service connection provision of 38 C.F.R. § 3.307(a)(6).  

In addition, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The analysis may be stated briefly.  As previously noted, service connection due to herbicide exposure is only warranted on the basis of a specific list of diseases set forth under 38 C.F.R. § 3.309(e) and these conditions include cancer of the larynx.  The October 2011 VHA medical opinion, consistent with other evidence of record, confirms the Veteran's diagnosis with cancer of the larynx, or laryngeal cancer.  This being the case, presumptive service connection for cancer of the larynx, due to herbicide exposure is warranted.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Further, based on the evidence of record and relevant expertise, the October 2011 VHA physician also opined that the Veteran's presumed herbicide exposure was a likely cause of his pharyngeal and tongue cancers.  Generally consistent with this opinion, a November 2005 VA environmental physician provided a statement that Veteran's throat cancer, which arguably includes the pharynx and tongue, was related to his presumed herbicide exposure.  Importantly, these opinions reflect analysis of the relevant medical evidence, examination findings and reliance on pertinent medical expertise to provide medical opinions and conclusions specific to the Veteran's fact situation, making them highly probative.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  Accordingly, while not warranted on a presumptive basis, the most probative evidence of record provides at least arguable medical evidence of a nexus between diagnosed cancers of the pharynx and tongue and his presumed herbicide exposure.  See Stefl; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.309(e).  Thus, resolving all reasonable doubt in his favor, service connection for cancers of the pharynx and tongue is warranted and the claim is granted.  


ORDER

Service connection for cancers of the larynx, pharynx and tongue is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


